                                   Case 4:20-cv-03154-HSG Document 72 Filed 05/26/20 Page 1 of 2


                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8                            UNITED STATES DISTRICT COURT
                             9                           NORTHERN DISTRICT OF CALIFORNIA
                            10
                                                                OAKLAND DIVISION
DAVIS WRIGHT TREMAINE LLP




                            11
                                 LAURA LOOMER,                           Case No. 4:20-cv-03154-HSG
                            12
                                            Plaintiff,                   [PROPOSED] ORDER GRANTING
                            13                                           MOTION TO MODIFY ORDER SETTING
                                      v.                                 CASE MANAGEMENT CONFERENCE
                            14
                                                                         FOR REASSIGNED CIVIL CASE
                                 FACEBOOK, INC.,
                            15

                            16              Defendant.

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                 PROPOSED ORDER GRANTING MOTION TO MODIFY ORDER SETTING CASE MANAGEMENT
                                 CONFERENCE FOR REASSIGNED CIVIL CASE: Case No. 4:20-cv-03154-HSG
                                    Case 4:20-cv-03154-HSG Document 72 Filed 05/26/20 Page 2 of 2


                             1            Upon review of Defendant Facebook, Inc.’s Motion to Modify Order Setting Case

                             2   Management Conference for Reassigned Civil Case, it is hereby ORDERED that the Motion is

                             3   GRANTED as follows:

                             4            The Initial Case Management Conference currently scheduled for August 25, 2020 is hereby

                             5   rescheduled for July
                                                 June7, 2020 at, 2:00
                                                                 2020.p.m.

                             6
                                 IT IS SO ORDERED:
                             7

                             8   Dated:     5/26/2020                                By:

                             9                                                       The Honorable Haywood S. Gilliam, Jr.
                                                                                     United States District Court Judge
                            10
DAVIS WRIGHT TREMAINE LLP




                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                 1
                                 PROPOSED ORDER GRANTING MOTION TO MODIFY ORDER SETTING CASE MANAGEMENT
                                 CONFERENCE FOR REASSIGNED CIVIL CASE: Case No. 4:20-cv-03154-HSG
